Per Curiam:

The order denying an interlocutory injunction is affirmed (Alabama v. United States, 279 U. S. 229, 231; United Fuel Gas Co. v. Public Service Commission, 278 U. S. 322, 326; National Fire Insurance Co. v. Thompson, 281 U. S. 331, 338), but without prejudice to the power and duty of the District Court, as specially constituted, to inquire and determine whether the court has jurisdiction (Judicial Code, § 37; U. S. Code, Title 28, § 80) both in relation to the amount involved in the controversy (Chase v. Wetzler, 225 U. S. 79, 85, 86; North Pacific Steamship Co. v. Soley, 257 U. S. 216, 221), and with respect to the right of the complainant to maintain this suit in equity (Fenner v. Boykin, 271 U. S. 240, 243, 244; Cline v. Frink Dairy Co., 274 U. S. 445, 451-453).